DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 9-12 , filed 3/23/3033, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 103 of 12/23/2021 has been withdrawn. 
Applicant’s amendments filed 3/23/2022 have overcome the previously presented rejections of claims 1, 3, 5, 7, 8, and 9 under 35 U.S.C. 112(b). However, the amendments have not overcome a previously presented rejection of claim 6 under 35 U.S.C. 112(b) and this rejection is maintained.
The previously presented claim objections are maintained.
Based on the 3/23/2022 amendments which have placed claim 1 in condition for allowance, claims 11-13 and 22, which require all limitations of an allowable claim, will be rejoined and fully examined for patentability (see Election/Restriction section below). However, the amendments dated 3/23/2022 and subsequent rejoinder have necessitated a new grounds of rejection applicable to claims 12-13, presented below. 

Election/Restrictions
Claim 1 is allowable. Claims 11-13 and 22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 10/5/2021, is hereby withdrawn and claims 11-13 and 22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 6-7, 15, 22, and 23 are objected to because of the following informalities: 
In claims 6-7, it is understood that “the control means” refers to the electronic control means recited in claim 1. For consistency, the same phrasing should be used throughout the claims when referring to this feature.
In claim 15, “a plenum chamber separated from the manipulator chamber” should read “a plenum chamber separated from a manipulator chamber”.
In claim 22, “a plenum chamber separated from the manipulator chamber” should read “a plenum chamber separated from a manipulator chamber”.
Claim 23 recites the decontamination assembly according to claim 12. However, independent claim 12 is directed to a method rather than an apparatus. Claim 23 will be interpreted as if dependent on claim 1 for the purpose of this Office Action. 
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Valve means in claim 1
Weighing means in claim 18 
The Examiner asserts that although these terms use the word “means”, they would nonetheless be understood by persons of ordinary skill in the art to have a sufficiently definite meaning. The term “valve” on its face has a sufficiently definite meaning. Reading the specification, one of ordinary skill in the art would understand the structural meaning of the “weighing means” and that it encompasses a scale (see para. 27).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the groups of switch valves” in line 10. There is insufficient antecedent basis for this limitation in the claim. Claim 6 recites “groups of switch valves” in line 4 and again in line 7, and it is unclear if these two recitations are referring to the same feature. Therefore, it is unclear what “the groups of switch valves” in line 10 is referring to.
Claim 12 is directed to a method for operating a decontamination assembly according to claim 1. Method claims typically contain a preamble, followed by a transitional phrase such as “comprising”, followed by a listing of one or more steps (MPEP 608.01). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. In the case of current pending claim 12, it is unclear where the preamble ends and the body of the claim begins because it is unclear what constitutes the transitional phrase. The preamble must be clearly delineated because preamble recitations must be evaluated to determine the metes and bounds of the claim (see MPEP 2111.02). The claim also lacks line indentations and therefore it is difficult to discern individual steps. It is recommended to amend claim 12 to read “A decontamination method for operating a decontamination assembly according to claim 1, comprising:…” and list separate steps adding by line indentations in order to clearly set forth the metes and bounds of the claim.
Claim 12 purports to be a method “for operating a decontamination assembly (3) according to claim 1”. However, the decontamination assembly according to claim 1 is only mentioned in the first two lines of the claim (preamble). The remainder of the claim makes no mention of the decontamination assembly according to claim 1 or the structures it comprises, and instead is directed to recitations involving generic terms such as “a chamber to be decontaminated”, “atomizers”, “a ring conduit”, “a decontamination liquid storage tank”, etc., which may or may not be the same as the at least one chamber to be decontaminated, plurality of atomizers, ring conduit, and decontamination liquid storage tank, etc.,  already recited in claim 1. Therefore, the claim purports to define a method for using the decontamination assembly according to claim 1 without actually setting forth any steps involving the decontamination assembly according to claim 1. Attempts to claim a process without setting forth any active, positive steps delimiting how the process is carried out raise an issue of indefiniteness (MPEP 2173.05(q)). 
Claim 12 recites several elements such as “a chamber to be decontaminated”, “atomizers”, “a ring conduit”, “a decontamination liquid storage tank”, etc., and it is unclear if these are meant to refer to the same at least one chamber to be decontaminated, plurality of atomizers, ring conduit, and decontamination liquid storage tank, etc.,  already recited in claim 1, as discussed above. This introduces an issue of indefiniteness as it is unclear if claim 12 is introducing new claim elements in addition to those already recited in claim 1 or merely referring back to the elements already presented in claim 1. 
Claim 13 recites the limitation "the ring conduit", “the decontamination liquid from the decontamination liquid storage tank”, “the atomizers” and “the valve means”.  There is insufficient antecedent basis for this limitation in the claim. Claim 12, from which claim 13 depends, contains two instances of each of the aforementioned items (one instance in the body of claim 12, and another instance from claim 1, the entirety of which is incorporated into claim 12 by the language “A decontamination method for operating a decontamination assembly (3) according to claim 1”). 
Claim 13 recites “a pump (35)”. However, claim 12, from which claim 13 depends, also recites “a pump (35)”. It is unclear if the pump recited in claim 13 refers to that of claim 12 or to a new pump. 


Allowable Subject Matter
Claims 1-5, 8-11, 14, and 16-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or fairly suggest a decontamination assembly comprising a plurality of atomizers disposed in at least one chamber to be decontaminated for producing a decontaminant aerosol, a valve means for supplying decontamination liquid to the plurality of atomizers, the plurality of atomizers in fluid communication with a ring conduit, a pressure means for keeping pressure in the ring conduit at a predefined range, measuring means for determining a total volume of liquid dispensed to the plurality of atomizers, wherein 5-10 go of liquid per cubic meter of the at least one chamber is atomized by all atomizers from the ring conduit such that 90% of a decontamination mist or aerosol droplets have a particle size of less than 20 µm, as recited within the claim environment of independent claim 1. Dependent claims 2-5, 8-10, 14, and 16-21 depend on claim 1 and are accordingly allowable.
There are outstanding objections for claims 6-7, 15, and 22-23 and applicant must either comply with the formal requirement to overcome the objections or specifically traverse each requirement not complied with. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Independent claim 11 is directed to a system comprising the decontamination assembly according to claim 1 and accordingly is also allowable. 



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Herold et al. (US Patent Application Publication 20100205907) is directed to a ring line in connection to a supplying container of hydrogen peroxide under pressure, in the context of decontaminating a bottle filling plant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799